                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


DAN DORAN and JULIE DORAN,                      Case No. CV-18-136-GF-SPW

                                               JUDGMENT IN A CIVIL CASE
                     Plaintiffs,

  vs.

WILLY SMITH; RYAN BALL; and,
DOES 1-10,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS HEREBY ORDERED:

           1. Defendant Ball’s Motion for Summary Judgment (Doc. 41) is
              GRANTED.

           2. All Counts in Plaintiffs Dorans’ Amended Complaint (Doc. 17)
              against Defendant Ball are DISMISSED.

        Dated this 7th day of August, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ S. Redding
                                                        S. Redding, Deputy Clerk
